Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about September 25, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of attempted assault in the second and third degrees, criminal possession of a weapon in the fourth degree and menacing in the second and third degrees, and also committed the act of unlawful possession of a weapon by a person under *48016, and placed him on enhanced supervised probation for a period of 12 months, unanimously modified, on the law, to the extent of vacating the findings as to attempted assault in the third degree and menacing in the third degree and dismissing those counts of the petition, and otherwise affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence established beyond a reasonable doubt that appellant was not justified in using a knife against the victim.
We dismiss, as lesser included offenses, the two counts indicated. We have considered and rejected appellant’s remaining claims. Concur—Andrias, J.P., Friedman, Buckley, Acosta and DeGrasse, JJ.